  Case 3:18-cv-00161-N Document 129 Filed 07/23/20                   Page 1 of 2 PageID 6840



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 ESCORT INC.,
                             Plaintiff,
 v.
                                                      Case No. 3:18-cv-161-N
 UNIDEN AMERICA CORPORATION,

                              Defendant.


      JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT

        Plaintiff Escort, Inc. (“Escort”) and Defendant Uniden America Corp. (“Uniden”) hereby

notify the Court that all matters in controversy between the parties in this matter have been

settled in principle and that the parties are in the process of drafting and finalizing settlement and

dismissal papers. Thus, the parties respectfully request that the Court stay all deadlines in this

matter for thirty (30) days so that appropriate dismissal papers may be submitted by the parties.




                                                  1
 Case 3:18-cv-00161-N Document 129 Filed 07/23/20                 Page 2 of 2 PageID 6841



DATED: July 23, 2020

 /s/ Timothy E. Grochocinski                        /s/ David Conrad
 Timothy E. Grochocinski                            Neil J. McNabnay
 tim@nbafirm.com                                    njm@fr.com
 Joseph P. Oldaker                                  Texas Bar No. 24002583
 joseph@nbafirm.com                                 David B. Conrad
 NELSON BUMGARDNER ALBRITTON P.C.                   conrad@fr.com
 15020 S. Ravinia Ave., Suite 29                    Texas Bar No. 24049042
 Orland Park, Illinois 60462                        Michael R. Ellis
 P. 708-675-1974                                    ellis@fr.com
                                                    Texas Bar No. 24102726
 Edward R. Nelson III                               Noel Chakkalakal
 ed@nbafirm.com                                     chakkalakal@fr.com
 Chris Granaghan                                    Texas Bar No. 24053676
 chris@nbafirm.com
 NELSON BUMGARDNER ALBRITTON P.C.                   FISH & RICHARDSON P.C.
 3131 W. 7th Street, Suite 300                      1717 Main Street, Suite 5000
 Fort Worth, Texas 76107                            Dallas, Texas 75201
 P. 817-377-9111                                    P. 214-747-5070
                                                    F. 214-747-2091
 COUNSEL FOR PLAINTIFF
 ESCORT INC.                                        COUNSEL FOR DEFENDANT
                                                    UNIDEN AMERICA CORP.




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing was served on all counsel
of record via the Court’s CM/ECF system on July 23, 2020.

                                                    /s/ Timothy E. Grochocinski




                                                2
